DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 05/18/2021, claims 5-8 and 29 are amended; withdrawn claims 9-28 have been cancelled by the current amendments. Claims 31-40 are newly added. Claims 1-8 are previously allowed. Claim 29, which is currently amended has been discussed in the last interview held on 05/11/2021. Summary of the interview has been included.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The prior art, and any art of record does not disclose or suggest the following Claim 29 limitations: “ … the antenna management units measure respective first phases at which first signals are received at the adaptively phased antenna elements, and based on the respective first phases, control respective second phases at which second signals are transmitted from the adaptively phased antenna elements to facilitate delivery, via the second signals, of power to a receiving device; and traces communicatively coupling the multiple adaptively phased antenna elements to the respective thin film transistor-based antenna management circuits; and traces communicatively coupling the thin film transistor-based antenna management units to the respective antenna elements …” in combination with the remaining claim elements as set forth in Claim 29 and its depending claims 30-35. Claims 36-40 are dependent on previously allowed claims 1 or 5, hence allowed, at least, for their dependency on allowed claims 1 and 5.
Therefore claims 1-8 and 29-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/YALKEW FANTU/Primary Examiner, Art Unit 2859